Order entered July 27, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00658-CR

                              SHUNDALE TAYLOR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-75497-Q

                                            ORDER
       Before the Court is court reporter Trashuna Salaam’s July 25, 2017 request to extend

time to file the reporter’s record. We GRANT the request to the extent that we ORDER the

complete reporter’s record filed on or before August 25, 2017. We DIRECT the Clerk of this

Court to send copies of this order to Kimberly Thibodeaux, Official Court Reporter for the 204th

Judicial District Court, Trashuna Salaam, and all parties.


                                                       /s/   LANA MYERS
                                                             JUSTICE